Citation Nr: 0716278	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-17 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for anxiety and 
depression, including as due to Agent Orange exposure.  

2.  Entitlement to service connection for a low back 
disorder, including as due to Agent Orange exposure.  

3.  Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from March 1968 to October 
1972, with an intervening period from September 1972 to 
October 1972 when he was absent without leave (AWOL).  His 
initial separation under other than honorable conditions was 
upgraded to under honorable conditions by action of the Army 
Discharge Review Board in March 1978.  The Department of 
Veterans Affairs (VA) administratively recognized this 
recharacterization by a decision approved in October 1980.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the above VA 
Regional Office (RO), denying the above listed claims.  The 
veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge at the RO in July 2006; a 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
or her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial RO decision on a claim for 
VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Remand is required, in part, to afford additional development 
assistance pursuant to the VCAA, as explained below.  

At his Travel Board hearing in July 2006, the veteran pointed 
out that he had initially received a service discharge 
characterized as under other than honorable conditions, and 
testified that his discharge medical examination was, in 
essence, pro forma.  A review of the service records 
contained within the claims folder reveals that some 
administrative records related to his discharge are present, 
as are his March 1968 induction examination, his October 1972 
separation examination, and some dental treatment records.  
Other service medical records are absent from the claims 
folder.  Thus, an attempt to obtain additional service 
medical records and any service hospitalization records is in 
order.  

The veteran asserted that during his first tour in Vietnam 
his military occupational specialty (MOS) was Infantry, 
whereas for his second tour of Vietnam it was "Air 
Division."  His DD Form 214 reflects an MOS only of supply 
clerk, to which the veteran states he was assigned only 
toward the end of his period of service.  Service personnel 
records should be obtained for review in furtherance of the 
veteran's claims.  

In addition, the veteran testified as to having received 
multiple awards and decorations in service, including the 
Combat Infantryman Badge (CIB) and the Purple Heart.  
However, his DD Form 214 does not reflect any such awards.  
Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the 
adverse evidentiary effect of the absence of service clinical 
records of disability incurred during combat may be overcome 
by satisfactory lay or other evidence sufficient to prove 
service incurrence if consistent with the circumstances, 
conditions, or hardships of service, and in this regard all 
reasonable doubt will be resolved in the veteran's favor.  
Thus, the personnel records should be reviewed to ascertain 
any the receipt of any combat-related awards such as the CIB 
and Purple Heart.  Service connection for such a disability 
may be rebutted by clear and convincing evidence to the 
contrary.  Furthermore, under 38 C.F.R. § 3.306(b)(2), not 
only is due regard to be given to the places, types, and 
circumstances of service, but particular consideration is to 
be accorded to combat duty and other hardships.  Attempts to 
verify the veteran's alleged awards and decorations, relevant 
to a determination of whether he engaged in combat with the 
enemy, should be made.  

The veteran testified that he was injured when a rocket 
entered an armored personnel carrier (APC) while he was 
exiting it, and that others in the APC were killed.  He 
testified that he received shrapnel in the arm and in the 
head from the attack, some of which was removed and some of 
which later came out by itself.  His service separation 
examination notes only a scar on the left forearm, for which 
he has been service connected.  The RO should make further 
attempts to document the alleged rocket attack.  

Finally, during the pendency of this appeal, the U.S. Court 
of Appeals for Veterans Claims issued a decision in the case 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) mandate more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  More 
recently, the U.S. Court of Appeals for the Federal Circuit 
held that any error in a VCAA notice should be presumed 
prejudicial, and that any such error places the burden of 
rebutting the presumption upon VA.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  The Board is confident 
that the RO will address the matter of Dingess compliance on 
remand.

After all this development, medical evaluations will be 
required to ascertain whether the veteran has medical 
evidence of past shrapnel injury, and for opinions addressing 
etiology as related to service for his claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with updated VCAA 
notice, asking that he assist in 
developing his claim by providing any 
documents he has of his military awards 
and decorations received, copies of 
service medical or personnel records, and 
any lay or other corroborating evidence of 
his service experiences.  

a.  He should also provide any proof of 
his combat exposure he may have, and of 
the alleged in-service rocket attack 
and his having been injured in that 
rocket attack.  Offer him appropriate 
assistance in obtaining indicated 
evidence, as appropriate pursuant to 
the VCAA.  Undertake any additional 
indicated development, and associate 
any records and responses received with 
the claims folder.

b.  The veteran alleged being injured 
in a rocket attack on an APC while he 
was Infantry on patrol with the 5th 
Infantry Division Mechanized in the DMZ 
of Vietnam, in approximately October or 
November of 1968, with two fellow 
soldiers in the APC - the driver and 
the veteran's squad leader - killed in 
the attack, and the veteran suffering 
shrapnel injuries to the left arm and 
head, and injury to the head and back.  
Ask him to provide any additional 
details, or to correct any of these 
alleged details of this incident, prior 
to an RO attempt to corroborate the 
incident through official channels.

c.  The veteran also alleged being 
injured in a rocket attack upon an APC 
while he was on patrol with the 5th 
Infantry Division, Mechanized, in the 
DMZ of Vietnam, in approximately 
October or November of 1968, with two 
fellow soldiers in the APC - the driver 
and the veteran's squad leader - killed 
in the attack, and the veteran 
suffering shrapnel injuries to the left 
arm and head, and injury to the head 
and back.  Provide these details, 
together with any others the veteran 
may have provided in response to RO 
development, in a query letter to the 
U.S. Army Joint Services Records 
Research Center (JSRRC), and any other 
indicated source, for any information 
that might corroborate the alleged 
rocket attack incident and the 
veteran's resulting injuries.  Any 
responses received should be associated 
with the claims folder.

d.  Also, seek unit records to verify 
this alleged incident.  Associate all 
records and responses received with the 
claims folder.

2.  Make a special effort to obtain any 
additional service medical records.  All 
records of hospitalizations in service 
should also be obtained.  All records and 
responses received should be associated 
with the claims folder.  

3.  Obtain all the veteran's service 
personnel records including records of any 
awards and decorations, units of 
assignment, transfers, stationings, 
special training, as well as any 
infractions, military charges, 
punishments, etc.  Associate all records 
and responses received with the claims 
folder.  

4.  Make a request for any additional 
personnel records, e.g., from the "201 
File," regarding military disciplinary 
actions or criminal charges against the 
veteran in service, as well as any 
available similar service files of the 
veteran not yet obtained.  Associate all 
records and responses received with the 
claims folder.  

5.  If obtained service personnel records 
do not verify award of the CIB and the 
Purple Heart, make an inquiry to the 
appropriate Army service department(s) to 
determine what awards and decorations were 
given to the veteran in the course of 
service, prior to his demotion and 
discharge from service under other than 
honorable conditions.  

6.  Thereafter, afford the veteran 
psychiatric examination to address whether 
he has anxiety or depression, or any other 
psychiatric disorder, related to his 
period of service, including related to 
the rocket attack incident in service, if 
that attack has been corroborated.  The 
claims folder must be made available to 
the examiner prior to the examination.  

a.  The examiner should carefully 
review the claims folder, including any 
additional service medical records, if 
obtained, which might inform of any 
psychiatric disorder with origins in 
service.  The examiner should also 
review treatment records from recent 
years, including for diagnosed anxiety 
and depression.

b.  The examiner should be requested to 
provide an opinion as to whether it is 
at least as likely as not that any 
currently diagnosed psychiatric 
disorder is causally related the 
veteran's active military service.

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

7.  After completion of Remand 
instructions 1 to 6, above, afford the 
veteran neurological examination to 
address whether he has any neurological 
residuals of head trauma, to include 
headaches or other brain disorder, related 
to the alleged rocket attack incident in 
service.  The claims folder must be made 
available to the examiner prior to the 
examination.  

a.  The examiner should review any 
evidence that the alleged rocket attack 
in service occurred, including any 
confirming records and any evidence of 
shrapnel injury to the arm and head.  
The examiner should comment on the 
existence of any medical evidence of 
shrapnel injury or residuals.

b.  The examiner should then address 
whether the veteran has a headache 
disorder and/or any other central 
neurological disorder, and if so 
whether it is at least as likely as not 
that the disorder is causally related 
to the head injury in service.  Any 
necessary non-invasive tests to 
ascertain this should be conducted.  
The examiner should explain in detail 
all findings and conclusions.

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

8.  Also after completion of Remand 
instructions 1 to 6, above, afford the 
veteran orthopedic examination to address 
whether he has any low back residuals of 
trauma in service related to the alleged 
rocket incident in service.  The claims 
folder must be made available to the 
examiner prior to the examination. 

a.  The examiner should review any 
evidence that the alleged rocket attack 
incident in service occurred, including 
any confirming records and any evidence 
of shrapnel injury to the arm and head.  
The examiner should comment on the 
existence of any medical evidence of 
shrapnel injury or residuals.

b.  The examiner should then address 
whether it is at least as likely as not 
that a current low back disorder is 
causally related to a back injury in 
service.  Any necessary non-invasive 
tests to ascertain this should be 
conducted.  The examiner should explain 
in detail all findings and conclusions.

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

9.  Thereafter, readjudicate the remanded 
claims de novo.  If any of the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



